Citation Nr: 1039409	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  00-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to a total disability evaluation due to individual 
employability as a result of service-connected disability (TDIU) 
prior to August 25, 2009.  

2.  Entitlement to an effective date earlier than August 25, 2009 
for the assignment of a schedular 100 percent disability 
evaluation for psychotic disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to February 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in St. Petersburg, Florida. 

When this matter was before the Board in May 2009, the Board 
granted service connection for bipolar disorder, denied service 
connection for residuals of a herniated disc at C5-6 and L4-5, 
and remanded the issue of a TDIU for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

In May 2009, the Board found the TDIU issue to be inextricably 
intertwined with the matter of rating the disability due to the 
service-connected bipolar disorder, which is the sole service-
connected disability.  The Board directed that the Veteran be 
given notice concerning the TDIU issue, and that the TDIU issue 
be readjudicated and a supplemental statement of the case (SSOC) 
sent to the Veteran after assignment of the disability evaluation 
for the bipolar disorder.

In a June 2009 rating decision, the AMC, acting for the RO, 
assigned a 30 percent disability evaluation for bipolar disorder, 
with an effective date of March 12, 1999.  The Veteran filed a 
claim for an increased evaluation for his service-connected 
bipolar disorder in August 2009.  After obtaining additional 
evidence, including the report of a VA examination conducted in 
February 2010, the RO issued a March 2010 rating decision in 
which it (1) recharacterized the service-connected disability as 
a psychotic disorder, not otherwise specified; (2) assigned a 100 
percent schedular disability evaluation for this disability, 
effective August 25, 2009, the date of receipt of his request for 
an increased evaluation; (3) found the Veteran to be competent; 
and (4) established basic eligibility for Dependents' Educational 
Assistance from August 25, 2009.  The Veteran filed a notice of 
disagreement in April 2010, expressing disagreement with the 
effective date of the 100 percent schedular disability evaluation 
and arguing that the effective date of the award should be March 
12, 1999, that is, the effective date of the award of service 
connection.

The AMC performed the actions directed by the Board in its May 
2009 remand instructions.  As noted above, it assigned a 
disability evaluation for the bipolar disorder.  It sent the 
required notice to the Veteran in letters in July 2009 and 
February 2010.  And it issued a SSOC in June 2010.  In the June 
2010 SSOC, the AMC noted the actions taken in the March 2010 
rating decision, stated that the pending TDIU claim was moot on 
the basis that a 100 percent disability evaluation had been 
awarded, and denied the pending claim for TDIU.  

While the Board notes that the TDIU issue is moot as of August 
25, 2009, the effective date of the 100 percent schedular 
disability evaluation for the service-connected psychotic 
disorder, the pending TDIU claim was denied in December 1999.  
Hence, there still exists a pending claim for assignment of a 
TDIU rating prior to August 25, 2009.  Moreover, the Board, in 
its May 2009 remand, indicated that readjudication of the TDIU 
issue should include whether an extraschedular evaluation was 
warranted.  While the AMC issued a SSOC in June 2010, it did not 
address the time frame prior to August 25, 2009 and whether an 
extraschedular TDIU rating should be assigned.  In Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the Court held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board were not complied with, the Board erred as a 
matter of law when it failed to ensure compliance.

The Board further observes that the Veteran was found to be 
disabled for Social Security Administration (SSA) purposes as of 
May 16, 1999, with the primary diagnosis of an organic disorder 
and the secondary diagnosis of an affective disorder.  Based upon 
the findings of the SSA, the Board is of the opinion that the 
claims folder should be reviewed by a VA psychiatrist, preferably 
the physician who performed the February 2010 examination, with 
the psychiatrist rendering an opinion as to when the Veteran 
became unemployable as a result of his service-connected 
psychotic disorder, NOS, formerly diagnosed as bipolar disorder.  

Finally, as noted above, the record before the Board contains an 
NOD filed in April 2010 regarding the effective date for the 100 
percent schedular rating for psychosis assigned in the March 24, 
2010 RO decision.  The record before the Board does not contain a 
statement of the case (SOC) in response to the April 2010 NOD; 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), 
the Board must remand this matter for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
examiner who conducted the February 2010 VA 
psychiatric examination, if he is 
available.  Following a complete review of 
the claims folder, to include a copy of 
this remand, the examiner is requested to 
render an opinion as to when the Veteran's 
service-connected psychotic disorder, NOS, 
formerly classified as a bipolar disorder, 
began to preclude employment.  The examiner 
should note review of the claims folder, to 
include the records that were part of the 
SSA decision, and must provide detailed 
rationale for the requested opinion.

If the February 2010 VA examiner is not 
available, forward the claims folder to 
another VA psychiatrist, who is requested 
to provide the above opinion following a 
review of the claims folder.  

2.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the TDIU claim for the time 
period prior to August 25, 2009, in 
accordance with 38 C.F.R. § 4.16.  
Consideration should be given to whether 
referral for extraschedular consideration 
is warranted pursuant to 38 C.F.R. 
§ 4.16(b).  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the record is 
returned to the Board for future review.  

4.  Issue a statement of the case in 
response to the NOD filed in April 2010 
regarding the effective date for the 100 
percent schedular rating for psychosis 
assigned in the March 24, 2010 RO decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

